Citation Nr: 1307234	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-49 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for a disability manifested by hair loss.

4.  Entitlement to a rating in excess of 10 percent for residuals of right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and May 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned at a July 2012 hearing.  

In a September 2010 decision, a Decision Review Officer granted service connection for bilateral pes planus, effective May 4, 2009.  The Veteran submitted a timely notice of disagreement with respect to the effective date assigned in this decision and a statement of the case was issued in December 2011.

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  A substantive appeal must be filed within 60 days from the date of mailing of notice of the result of initial review or determination, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  Such notice must be in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.302(b) (2012).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2012).  The RO did so in this case, as evidenced by the fact that it did not certify the effective date issue set forth above to the Board following the December 2011 statement of the case.

As the Veteran did not submit any document that could be construed as a substantive appeal pertaining to the issue of entitlement to an effective date earlier than May 4, 2009 for the award of service connection for bilateral pes planus until July 24, 2012 (more than 60 days after the issuance of the statement of the case dated on December 21, 2011) the RO closed the appeal.  The RO did not certify this issue to the Board and no further action has been taken by VA to suggest that this issue is on appeal.  During the July 2012 hearing the undersigned noted that no substantive appeal had been received with respect to the effective date issue.  Thus, this issue is not currently before the Board.  See Fenderson v. West, 12 Vet. App. 119, 128-31 (1999) (discussing the necessity of filing a substantive appeal which comports with governing regulations).

(The underlying claims of service connection for a left knee disability and a disability manifested by hair loss and the claim for a rating in excess of 10 percent for residuals of right knee chondromalacia are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a left knee disability was denied in a December 1997 rating decision as there was no competent evidence of a relationship between the disability and service.

2.  As relevant service treatment records that existed and had not been associated with the claims file at the time of the December 1997 decision were subsequently received, the claim of service connection for a left knee disability was readjudicated on a de novo basis and again denied in a September 1998 rating decision because there was no competent evidence of a relationship between the disability and service; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

3.  The Veteran's claim of service connection for a left knee disability was again denied in an August 2008 rating decision as new and material evidence had not been submitted; the Veteran did not appeal that determination and new and material evidence was not received within a year of its issuance.

4.  Evidence received since the August 2008 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSIONS OF LAW

1.  The RO's September 1998 and August 2008 decisions that denied the claim of service connection for a left knee disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2012).

2.  The evidence received since the August 2008 decision is new and material, sufficient to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a left knee disability in December 1997 because there was no competent evidence of a relationship between the disability and service.  Specifically, it was explained that no service treatment records had been received and that there was no other evidence of any treatment for left knee problems in service.  However, relevant service treatment records that existed and had not been associated with the claims file at the time of the December 1997 decision were subsequently received.  Thus, the claim of service connection for a left knee disability was readjudicated on a de novo basis in a September 1998 rating decision.  See 38 C.F.R. § 3.156(c)(1) (2012).  

The claim of service connection for a left knee disability was again denied in the September 1998 rating decision because there was no competent evidence of a relationship between the disability and service.  The RO explained that the evidence did not demonstrate that a chronic disability of the left knee was incurred in or aggravated by military service.  Service treatment records were negative for complaints, diagnoses, or treatment of a left knee disability during service.  There were no findings of abnormality or diagnosis of any chronic condition of the left knee prior to service discharge.  Also, although chondromalacia of the left knee was diagnosed during a VA examination, the evidence did not establish that the disability resulted from military service, absent findings of diagnosis in service.  The Veteran was notified of the RO's September 1998 decision, she did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the September 1998 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen her claim of service connection for a left knee disability in March 2008 and the RO denied her petition in the August 2008 rating decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's decision, she did not appeal, and new and material evidence was not received within one year of the decision.  The August 2008 decision, therefore, also became final.  See Id.

Thus, the Board will review the evidence submitted since the August 2008 rating decision in order to determine whether it is new and material.

Pertinent new evidence received since the August 2008 denial includes a July 2010 VA orthopedic consultation note and the Veteran's testimony during the July 2012 hearing, which include reports of a continuity of left knee symptomatology in the years since service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that a current left knee disability may be related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  

As discussed below, the evidence triggers VA's duty to provide an examination as to the etiology of the Veteran's current left knee disability.  The evidence is, therefore, new and material, and the claim of service connection for a left knee disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a left knee disability is reopened, and to this extent the appeal is granted.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  (The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, a VA MRI of the left knee dated in August 2010 revealed chondromalacia of the patella, a small joint effusion, and a small Baker's cyst.  Also, the Veteran has reported that she experiences hair loss.  Thus, there is competent evidence of a current left knee disability and a current disability manifested by hair loss.

The Veteran has reported that she began to experience left knee pain in service and she contends that such pain was due to footwear in service which provided improper support and aggravated her bilateral pes planus.  She also claims that her current left knee disability is related to exercise performed in service(such as walking), her in-service duties which included lifting heavy ordnance, climbing in and out of trucks, and prolonged standing, walking, climbing, and squatting, and her service-connected right knee and bilateral foot disabilities.  Moreover, she contends that her hair loss is related to birth control medication (i.e. Depo-Provera) that she received in service.  

Service treatment records confirm that the Veteran was treated for left knee pain in July 1994 and May 1996.  Also, she received Depo Provera birth control injections on various occasions between 1993 and 1996.  Left knee symptoms and hair loss have reportedly continued ever since service.

In sum, there is competent evidence of a current left knee disability and a current disability manifested by hair loss, as well as left knee symptoms and hair loss in service.  Also, there is competent evidence of a continuity of symptomatology, suggesting that the current disabilities may be related to service.  Thus, VA's duty to obtain examinations as to the etiology of the current left knee disability and the nature and etiology of any current disability manifested by hair loss, is triggered.  

With regard to a claim for increased rating, a veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of her disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's service-connected right knee disability may have worsened since her last VA examination in May 2010.  For example, during the July 2012 hearing she reported that the symptoms associated with her right knee disability had worsened in the years since that time.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected right knee is triggered.

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In her December 2010 substantive appeal (VA Form 9), the Veteran reported that she had received treatment for hair loss following service from Dr. Gasca-Holtz.  Also, during the July 2012 hearing she reported that she had continued to receive treatment from Dr. Hall for her knee disabilities.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any treatment records from Dr. Gasca-Holtz.  In March 2010, VA attempted to obtain records from Dr. Hall.  He responded that he had not treated the Veteran in 2010.  However, the Veteran has alluded to the fact that she has subsequently received treatment from this physician.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim of service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides her with notice as to the information and evidence that is required to substantiate a claim of service connection on a secondary basis.  A copy of this letter must be included in the claims file.

2.  The Veteran shall be asked to complete authorizations for VA to obtain all records of her treatment for a bilateral knee disability and a disability manifested by hair loss from Dr. Gasca-Holtz and Dr. Hall.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran shall be notified of the putative records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning her claims.  

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the etiology of her current left knee disability and to assess the current severity of her service-connected right knee disability.  All indicated tests and studies shall be conducted.  X-ray examination should be conducted to determine whether she has arthritis.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.   

For each current left knee disability identified (i.e. any left knee disability diagnosed since March 2010), the examiner shall answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that a current left knee disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's left knee symptoms in service, is related to exercises and her reported duties in service, or is otherwise related to a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that a current left knee disability was caused (in whole or in part) by the Veteran's service-connected residuals of right knee chondromalacia, bilateral pes planus, and/or residuals of a stress fracture of the 2nd metatarsal of the left foot?

(c)  Is it at least as likely as not (50 percent probability or more) that the current left knee disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service-connected residuals of right knee chondromalacia, bilateral pes planus, and/or residuals of a stress fracture of the 2nd metatarsal of the left foot?

If a current left knee disability is found to have been aggravated by a service-connected disability, the examiner shall additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

In formulating the above opinions, the examiner must acknowledge and comment on all left knee disabilities diagnosed since March 2010, all instances of treatment for left knee problems in the Veteran's service treatment records (including the July 1994 and May 1996 reports of treatment for left knee complaints/pain), the Veteran's reports of exercises and her duties in service (including lifting heavy ordnance, climbing in and out of trucks, and prolonged standing, walking, climbing, and squatting), and her reports of a continuity of symptomatology in the years since service.  

The examiner should also report the ranges of right knee flexion and extension in degrees.  The examiner shall also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner shall secondly address any loss of endurance, coordination, speed, or strength because of symptoms such as pain and equate the level of impairment caused by all such functional losses to an equivalent level of decreased range of motion, stated in degrees.  This shall be done for both knee flexion and extension.

The examiner should report if there is ankylosis of the right knee and, if so, the angle at which the knee is held.  The examiner should report whether there is subluxation or instability of the right knee, and if present, provide an opinion as to its severity-mild, moderate, or severe.

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current disability manifested by hair loss.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.  For any current disability manifested by hair loss identified (i.e. any such disability diagnosed since August 2009), the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current disability manifested by hair loss had its onset in service, is related to the Veteran's receipt of birth control medications in service, or is otherwise related to a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on any disability manifested by hair loss diagnosed since August 2009, the Veteran's receipt of birth control medications (i.e. Depo Provera) in service, and her reports of a continuity of symptomatology in the years since service.  

The examiner must provide reasons for each opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


